ORDER FINDING DISABILITY AND SUSPENDING RESPONDENT
Comes now the Indiana Supreme Court Disciplinary Commission, and, pursuant to Ind. Admission and Discipline Rule 28, Seetion 25, reports to this Court its findings and recommendations.
And this Court, being duly advised, now finds that the findings and recommendations of the Disciplinary Commission should be adopted. Accordingly, we find that the respondent, Kenneth R. Tuel, is a disabled attorney within the meaning of Ad-mis.Disc.R. 23(25), by reason of physical or mental illness or infirmity, or because of the use or addiction to intoxicants or drugs.
IT IS, THEREFORE, ORDERED that the respondent, Kenneth R. Tuel, is hereby found to be disabled by reason of such disability, pursuant to Admis.Disc.R. 28(25).
IT IS FURTHER ORDERED that the respondent be suspended from the practice of law in this state by reason of this Court's finding that he is disabled. The respondent may petition this Court for reinstatement upon termination of his disability, pursuant to Admis.Disc.R. 28(25)(F).
The Clerk of this Court is directed to forward notice of this Order in accordance with Admis.Dise.R. 28(8)(d).
/s) Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.